Exhibit 10.11

 

Mr. W. Hal Hess

  November 7, 2003

c/o American Tower Corporation

   

116 Huntington Avenue

   

Boston, MA 02116

   

 

Dear Hal:

 

As a team, we have accomplished a lot so far this year. You’ve been making a
great contribution and I very much enjoy working with you. As we look toward
building the future of the company together, I want to clearly outline the terms
of the relationship between the company and yourself:

 

Cash Compensation

 

As of January 1, 2004 your annualized base salary will increase to three hundred
thousand dollars ($300,000.00) and your target cash bonus will be one hundred
twenty thousand dollars ($120,000.00), 40% of your base salary. Thereafter,
future salary and bonus targets will be as recommended by me to the Compensation
Committee.

 

Long Term Equity Incentive

 

For 2003, you will be awarded 200,000 options under the ATC Tower Systems, Inc.
1997 Stock Plan (as amended and restated on April 27, 1998, and as further
amended on March 9, 2000) (the “Stock Plan”). Future grants of equity-based
incentives will be as recommended by me to the Compensation Committee.

 

Perquisites and Benefits

 

You will continue to be eligible for all executive benefits to the same extent
as other similarly situated executives including a $1,000 per month automobile
allowance and reimbursement of your annual insurance premium for one automobile.

 

Severance

 

If your employment with the company is at any time terminated other than for
Cause, or if you decide to leave the company for Good Reason, you will receive
the following benefits:

 

  a. Bi-weekly payment of then-current salary prior to any material reduction,
if any, for 18 months after the date of termination and pro-rated target bonus;



--------------------------------------------------------------------------------

  b. Company paid medical and dental benefits for 18 months following your
termination which will run concurrent with COBRA coverage.

 

  c. Extension of your rights to exercise stock options issued to you under the
Stock Plan for a period equal to the lesser of three years following your
termination or the expiration of the options and continued vesting of such
options in accordance with the then existing vesting schedule during the same
period.

 

  d. Gross-up for excise tax, and any federal and state income or other taxes on
the gross-up payment (the “Gross Up”), so that you are held harmless, on an
after tax basis from the application of the excise tax in the event that you
receive or are deemed to receive payments or benefits from the company or an
affiliate of the company, including severance payments and other payments or
benefits (“Severance Payments”), which constitute “parachute payments” within
the meaning of Sections 280G and 4999 of the Internal Revenue Code (“Code”) and
trigger excise taxes. In addition, you will be entitled to the gross-up benefit
defined in this item “d” of the Severance Benefit as a result of any accelerated
vesting of any or all of your options regardless of whether your employment with
the Company is terminated.

 

“Cause” is defined as willful or gross non-performance of duties or deliberate
actions (including fraud) that reasonably could be expected to materially and
adversely affect the company, as determined in good faith by the ATC Board of
Directors after notice and an opportunity to cure has been provided to you.
“Good Reason” is defined as termination by you of your employment at any time
within ninety days after (i) a material reduction in your responsibility from
your current role (ii) a material reduction in your cash compensation or
benefits (iii) a material change in, or termination of, this severance
arrangement or (iv) an unreasonable relocation of your principal office of more
than fifty miles from your existing principal office without your consent.

 

The aforementioned severance benefits are contingent on reaching a Separation
and Release Agreement between you and the company that would include customary
and reasonable release, non-compete, non-solicitation and non-disparagement
clauses in effect for a period of twelve months.

 

It’s been an exciting and successful run that we’ve had together so far. I’m
looking forward to delivering even more accomplishments from our team in the
future and serving our customers, financial stake holders, and employees with
excellence.

 

Best Regards,

/s/ James Taiclet

--------------------------------------------------------------------------------

James Taiclet

Chief Executive Officer

Accepted /s/ William H. Hess

 

2